Citation Nr: 9932753	
Decision Date: 11/22/99    Archive Date: 12/01/99

DOCKET NO.  96-03 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for pelvis disability.

2.  Entitlement to service connection for right arm 
disability.

3.  Entitlement to service connection for right hand 
disability.

4.  Entitlement to service connection for right knee 
disability.

5.  Entitlement to service connection for left knee 
disability.

6.  Entitlement to an increased rating for low back 
disability, currently rated as 10 percent disabling.

7.  Entitlement to an increased rating for right shoulder 
strain, currently rated as 10 percent disabling.

8.  Entitlement to an increased (compensable) rating for left 
ankle sprain.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael P. Vander Meer, Counsel


INTRODUCTION

The veteran served on active duty from March 1980 to March 
1983, from April 1983 to October1983, and from November 1983 
to September 1992.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions, the most recent of which was 
entered in March 1999, of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Cleveland, Ohio.  The appeal was 
last before the Board in August 1997, at which time it was 
remanded for further development.  Following completion of 
the requested development, the RO, in a rating decision 
entered in March 1999, increased the rating for the veteran's 
right shoulder disability from noncompensable to 10 percent 
disabling, with which latter evaluation the veteran continues 
to disagree.  A Supplemental Statement of the Case was mailed 
to the veteran in March 1999.

Thereafter, the appeal was returned to the Board.


FINDINGS OF FACT

1.  The claims for service connection for pelvis disability, 
right arm disability, right hand disability, right knee 
disability and left knee disability are, in each instance, 
not plausible.  

2.  Current manifestations of the veteran's service-connected 
low back disability include an absence of spasm and an 
ability to flex the lumbar spinal segment to 90 degrees and 
with no more than "slight" overall limitation of lumbar 
motion.  

3.  Current manifestations of the veteran's service-connected 
right shoulder disability include an absence of evidence 
demonstrating either malunion or nonunion involving the right 
shoulder joint; right upper extremity motion is unrestricted. 

4.  Current manifestations of the veteran's service-connected 
left ankle disability include plantar flexion to 45 degrees; 
"moderate" overall left ankle motion limitation is not 
shown.  


CONCLUSIONS OF LAW

1.  The claims for service connection for pelvis disability, 
right arm disability, right hand disability, right knee 
disability and left knee disability are, in each instance, 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  

2.  The criteria for a rating in excess of 10 percent for low 
back disability have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.7, 4.40, 4.45 and Part 4, 
Diagnostic Code 5292 (1999).

3.  The criteria for a rating in excess of 10 percent for 
right shoulder disability have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 4.40, 4.45 and 
Part 4, Diagnostic Codes 5203, 5202 (1999).

4.  The criteria for an increased rating for left ankle 
disability have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.7, 4.31, 4.40, 4.45 and Part 4, 
Diagnostic Code 5271 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that each of the veteran's increased rating 
claims is well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a).  That is, the Board finds that these claims are 
plausible.  The Board is also satisfied that all relevant 
facts have been properly developed, and that no further 
assistance to the veteran is required to comply with 
38 U.S.C.A. § 5107(a).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (1999).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (1999).

Service connection is in effect for low back injury, chip 
fracture of L4, for which the RO has assigned a 10 percent 
rating under the provisions of Diagnostic Code 5292 of the 
Rating Schedule; for chronic right shoulder strain, rated as 
10 percent disabling under Diagnostic Codes 5202-5203; and 
for chronic left ankle strain, rated noncompensable under 
Diagnostic Code 5271.

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 and 4.42 
(1999), and Schafrath v. Derwinski, 1 Vet.App. 589 (1991), 
the Board has reviewed the service medical records and all 
other evidence of record pertaining to the history of each 
disability for which entitlement to an increased rating is 
asserted.  The Board has found nothing in the historical 
record which would lead it to conclude that the current 
evidence of record is not adequate for rating purposes.  
Moreover, the Board is of the opinion that this case presents 
no evidentiary considerations which would warrant an 
exposition of the remote clinical histories and findings 
pertaining to any of these disabilities.

I.  Pelvis Disability

II.  Right Arm Disability

III.  Right Hand Disability

IV.  Right Knee Disability

V.  Left Knee Disability

The threshold question to be answered concerning the 
veteran's claims for service connection for each disability 
included in issues I through V is whether he has presented, 
with respect to each disability, evidence of a well grounded 
claim, that is, one which is plausible and meritorious on its 
own or capable of substantiation.  38 U.S.C.A. § 5107(a); see 
Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  If a claimant 
does not submit evidence of a well grounded claim, VA is 
under no duty to assist him in developing facts pertinent to 
such claim.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  For 
the reasons set forth below, the Board finds that the veteran 
has not met his burden of submitting evidence to support a 
belief by a reasonable individual that his claims for service 
connection for the disabilities included in issues I through 
V are, in any instance, well grounded.

Concerning his claim for service connection for pelvis 
disability, the veteran asserts that he injured his pelvis in 
service and contends, in substance, that he presently has 
pelvic disability of chronic derivation which is of service 
origin.  In this regard, service medical records are negative 
for any reference to injury of the veteran's pelvis.  
Subsequent to service, when examined by VA in February 1995, 
the veteran advanced no complaint relative to his pelvis and 
he is not shown to be currently assessed as having a pelvic 
disability of chronic derivation.  Given the latter 
observation, and inasmuch as the presence chronic pertinent 
disablement is prerequisite to any consideration of service 
connection therefor, see Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992), a plausible claim for service connection for 
pelvis disability is not presented.  Therefore, such claim 
is, as was determined by the RO, not well grounded.  
38 U.S.C.A. § 5107(a).  

With respect to his claim for service connection for right 
arm disability, the veteran contends, in essence, that he 
presently has chronic disablement referable to his right arm 
which is of service origin.  In this regard, service medical 
records reflect that in December 1985 the veteran presented 
with a complaint of pain involving his right upper arm.  
Examination revealed shoulder tenderness; there was no 
pertinent assessment.  In July 1989 the veteran presented 
with a complaint of pain and stiffness involving his right 
arm, apparently in the aftermath of having carried a back 
pack while on patrol.  On physical examination, he had full 
range of motion in his right shoulder; there was no pertinent 
assessment.  Subsequent to service, when examined by VA in 
February 1995, the veteran alluded to having experienced an 
injury to his right shoulder "in 1985", though he made no 
reference to his right arm.  On physical examination, there 
were no findings referable to the veteran's right arm  and 
the veteran is not shown to be currently assessed as having a 
right arm disability of chronic derivation.  Given the latter 
observation, and inasmuch as the presence chronic pertinent 
disablement is, as was noted in the preceding paragraph, 
prerequisite to any consideration of service connection 
therefor, see Brammer, supra, a plausible claim for service 
connection for right arm disability is not presented.  
Therefore, such claim is, as was determined by the RO, not 
well grounded.  38 U.S.C.A. § 5107(a).  

As pertinent to his claim for service connection for right 
hand disability, the veteran asserts that he presently has 
right hand disability of chronic derivation which is of 
service origin.  In this regard, service medical records 
reveal that in September 1988, the veteran complained of 
experiencing right hand pain after apparently sustaining 
injury on a rifle range; pertinent X-ray examination was 
negative, and the veteran was advised to avoid lifting for 
the next three days.  In March 1991, the veteran presented in 
the aftermath of having struck his right hand with a sledge 
hammer two weeks earlier.  On physical examination, several 
fingers were noted to be tender; the assessment was trauma, 
right hand.  Subsequent to service, when examined by VA in 
February 1995, the veteran indicated that he had minor hand 
stiffness and aching but no "hand problem" per se.  There 
were no positive findings referable to the right hand on 
physical examination and the is not shown to be currently 
assessed as having a right hand disability of chronic 
derivation.  Given such latter observation, and since as the 
presence chronic pertinent disablement is prerequisite to any 
consideration of service connection therefor, a plausible 
claim for service connection for right hand disability is not 
presented.  Therefore, such claim is, as was determined by 
the RO, not well grounded.  38 U.S.C.A. § 5107(a).  

With respect to his claims for service connection relative to 
disability involving each knee, the veteran asserts that he 
sustained pertinent injury "in 1989" in service and 
contends, in substance, that he presently has, relative to 
either knee, disability of chronic derivation which is of 
service origin.  In this regard, service medical records 
reveal that in January 1989, the veteran injured his left 
knee when he fell on several occasions "in the field"; on 
examination, he was noted to manifest pain in the left knee.  
The pertinent assessment was left knee injury, and the 
treatment included exercises and the taking of pain 
medication.  Subsequent to service, when examined by VA in 
February 1995, the veteran indicated that he had in the past 
experienced "bilateral knee strains" and that he then 
experienced "occasional soreness" and pain in each knee.  
He also indicated that "giveway" was a problem on occasion.  
On physical examination, he was free of joint line pain and 
instability relative to either knee.  On X-ray examination, 
"no significant abnormality" relative to either knee was 
shown.  The pertinent overall examination diagnosis was 
"[b]ilateral knee strain".  

In considering the veteran's claims for service connection 
relative to disability involving each knee, the Board is 
constrained to point out that, notwithstanding his documented 
1989 injury (to at least his left knee), he is not shown to 
presently have any disability of chronic derivation ('strain' 
being the lone assessment), to include arthritis, referable 
to either knee.  As has been emphasized by the Board above, 
the presence chronic pertinent disablement is prerequisite to 
any consideration of service connection therefor.  In the 
clinical absence of the same, relative to either knee, 
plausible claims for service connection for relative to 
disability involving each knee are not, in either instance, 
presented.  Accordingly, these claims are, as was in each 
instance determined by the RO, not well grounded.  
38 U.S.C.A. § 5107(a).  

Finally, as pertinent to each of the above-addressed issues, 
the Board is of the opinion that its discussion above bearing 
on each issue is sufficient, as to each respective disability 
for which service connection is claimed, to inform the 
veteran of the elements necessary to complete his application 
for a claim for service connection relative to each 
corresponding disability.  See Robinette v. Brown, 8 Vet. 
App. 69 (1995).


VI.  Increased Rating, Low Back Disability

In accordance with Diagnostic Code 5292, "slight" 
limitation of motion of the lumbar spinal segment warrants a 
10 percent rating; if such limitation is of "moderate" 
severity, a 20 percent rating is warranted.  Under the 
provisions of Diagnostic Code 5295, a 20 percent rating is 
warranted for lumbosacral strain manifested by muscle spasm 
on extreme forward bending and loss of lateral (unilateral) 
spine motion in a standing position.

The veteran asserts that he experiences "constant pain" in 
his low back, and indicates that his back is especially 
problematic after he engages in vigorous activity.  In this 
regard, when examined by VA in February 1995, the veteran 
elaborated that "heavy bending or lifting" was particularly 
exacerbating of his low back.  On physical examination, his 
lumbar spine was free of deformity, though "some lumbosacral 
tenderness" was noted.  He exhibited an ability to flex and 
extend his lumbar spinal segment to 80 and 20 degrees, 
respectively.  X-ray examination of the lumbar spine was 
normal.  The pertinent overall examination diagnosis was 
residual injury, lumbosacral spine.

Most recently, when he was examined by VA in September 1998, 
the veteran complained specifically of experiencing "flare-
ups" relative to his service-connected low back disability 
when engaging in heavy activity or during weather changes.  
He further indicated that he would wear a back brace "at 
times".  On physical examination, the veteran was noted to 
be able to ambulate without difficulty.  There was tenderness 
and soreness over the paraspinous musculature, though there 
were "[n]o spasms".  No deformity relative to the lumbar 
spinal segment was evident.  He exhibited an ability to flex 
and extend his lumbar spinal segment to 90 and zero 
("neutral") degrees, respectively; lateral bending and 
rotation was exhibited, in each excursion, to 30 degrees, 
with pain having been noted "just at the extremes of 
motion".  Pertinent X-ray examination revealed "no 
significant bone pathology".  The examination diagnosis was 
chronic lumbosacral strain.  

In considering the veteran's claim for an increased rating 
for his service-connected low back disability, the Board has 
no reason to dispute the credibility of his assertion 
relative to experiencing persistent low back pain.  
Notwithstanding the foregoing consideration, however, the 
Board is of the view, owing to the reasoning advanced 
hereinbelow, that an increased rating for his service-
connected low back disability is not in order.  In reaching 
such conclusion, the Board would emphasize that the veteran's 
ability to flex and extend his lumbar spinal segment is 
essentially unimpaired, inasmuch as he demonstrated related 
flexion and extension to 90 and zero degrees, respectively, 
on the recent (September 1998) VA examination (versus to only 
80 and 20 degrees, respectively, on the February 1995 VA 
examination).  Any overall restriction in lumbar motion, 
manifested principally by an approximately 10-degree 
diminution from unrestricted lateral bending ability 
(demonstrated to 30 degrees on the recent VA examination) 
would clearly be not more than 'slight', representative of 
impairment commensurate with the veteran's present 10 percent 
rating under Diagnostic Code 5292.  In addition, since the 
veteran was free of 'spasms' or pertinent deformity (the 
latter being indicative of no loss of lateral spine motion in 
a standing position) on the recent VA examination, 
entitlement to a 20 percent rating in accordance with the 
above-stated provisions of Diagnostic Code 5295 is clearly 
not in order.  Given the foregoing observations, then, the 
Board is of the view that the preponderance of the evidence 
is against the veteran's appeal for an increased rating for 
his service-connected low back disability.  

In reaching the foregoing determination, the Board has 
considered the provisions of 38 C.F.R. §§ 4.40 and 4.45, as 
pertinent to factors, traceable to service-connected 
disability involving the veteran's low back, including 
general functional loss, weakened movement and excess 
fatigability.  The Board has also been attentive for 
indication of loss of functional ability, within the purview 
of 38 C.F.R. § 4.40, specifically traceable to pain on use.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, the 
Board finds it noteworthy that, on his September 1998 VA 
examination, the veteran stated that he was, apparently 
without difficulty, able to do the "loading and unloading" 
which his job occasioned.  Such assertion on his part is 
regarded as being highly probative of the true disablement 
flowing from his service-connected low back disability, 
especially since the VA examiner acknowledged that 'flare-
ups' do serve to "affect" the veteran's overall physical 
capabilities.  Without attempting to in any way minimize the 
impact occasioned by such disability, the foregoing 
considerations, in the Board's view, nevertheless militate 
against the existence of sufficient disablement, relative to 
the low back, as to warrant the assignment of a higher 
disability rating predicated on either 38 C.F.R. § 4.40 or 
38 C.F.R. § 4.45.  The Board has also given consideration to 
the provisions of 38 C.F.R. § 4.7, which provide that, where 
there is a question as to which of two evaluations should be 
assigned, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  However, the record does not show 
that the actual manifestations of the veteran's service-
connected low back disability more closely approximate those 
required for a 20 percent rating than they do the disability 
rating currently assigned.  Accordingly, the Board is unable 
to identify a reasonable basis for a grant of this aspect of 
the benefit sought on appeal.  38 U.S.C.A. §§ 1155, 5107; 
38 C.F.R. §§ 4.7, 4.40, 4.45 and Part 4, Diagnostic Code 
5292.


VII.  Increased Rating, Right Shoulder Disability

Pursuant to Diagnostic Code 5203, malunion of the clavicle or 
scapula warrants a 10 percent rating; with nonunion 
accompanied by loose movement, a 20 percent evaluation is 
warranted.  In accordance with Diagnostic Code 5202, malunion 
of the humerus manifested by marked deformity warrants a 20 
percent rating.

The veteran asserts that he experiences "constant pain" in 
his right shoulder which inhibits his ability "to do 
overhead lifting" on his job.  In this regard, when he was 
examined by VA in February 1995, the veteran related having 
injured his right shoulder when he slipped "on ice" in 
service.  On physical examination, his right shoulder was 
free of swelling and deformity; motion was described as being 
"[e]xcellent and full range", though with slight tenderness 
and soreness.  No weakness or instability was identified; 
there was no significant crepitations.  Pertinent X-ray 
examination was interpreted to reveal "no significant bone 
or joint abnormality".  The pertinent examination diagnosis 
was right shoulder strain.  

More recently, when he was examined by VA in September 1998, 
the veteran indicated that he had "episodes" in which his 
right shoulder would be problematic, generally with use or 
during changes in the weather.  On physical examination, the 
veteran exhibited "excellent full range of motion" in his 
right shoulder.  There was slight crepitation over the 
rotator cuff tendon with motion and pain at motion extremes.  
Joint strength was described as being "[e]xcellent", with 
no weakness or signs of instability.  Pertinent X-ray 
examination revealed "no significant bone pathology".  

In considering the veteran's claim for an increased rating 
for his service-connected right shoulder disability, the 
Board does not question the veracity of his assertion 
relative to experiencing persistent pain in his right 
shoulder.  Despite the foregoing consideration, however, the 
Board is of the view, in light of the reasoning advanced 
hereinbelow, that an increased rating for his service-
connected right shoulder disability is not in order.  In 
reaching such conclusion, the Board would emphasize that X-
ray examinations performed in February 1995 and September 
1998 on each occasion disclosed no evidence, relative to the 
right shoulder joint, of either nonunion or malunion, which 
consideration precludes any notion of awarding a higher 
disability rating in accordance with the provisions of either 
Code 5203 or 5202.  In addition, inasmuch as motion in the 
right shoulder was shown to be unrestricted on the occasion 
of the February 1995 VA examination as well as that 
accomplished in September 1998, the assignment of an 
increased (i.e., 20 percent) disability rating in accordance 
with 38 C.F.R. Part 4, Diagnostic Code 5201 (1999), which 
requires that right upper extremity motion be limited to the 
level of the shoulder plane, is not in order.  Given the 
foregoing observations, then, the Board is of the view that, 
even with consideration of the provisions of 38 C.F.R. § 4.7, 
the preponderance of the evidence is against the veteran's 
appeal for an increased rating for his service-connected 
right shoulder disability.  

In reaching the foregoing determination, the Board has 
considered the provisions of 38 C.F.R. §§ 4.40 and 4.45.  In 
this regard, the Board is cognizant of the comment tendered 
by the VA examiner in September 1998, the same being that the 
veteran's pertinent overall functional ability, including 
strength, is "affect[ed]" when he experiences flare-ups in 
his right shoulder.  However, such consideration, given the 
veteran's above-cited assertion that he was nevertheless able 
to do the 'loading and unloading' which his job occasioned, 
is not, in the Board's view, indicative of sufficient 
disablement, relative to the right shoulder, as to warrant 
the assignment of a higher disability rating predicated on 
either 38 C.F.R. § 4.40 or 38 C.F.R. § 4.45.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.7, 4.40, 4.45 and 
Part 4, Diagnostic Codes 5203, 5202.


VIII.  Increased Rating, Left Ankle Disability

Pursuant to the provisions of Diagnostic Code 5271, 
"moderate" overall limitation of ankle motion warrants a 10 
percent rating.  However, pursuant to 38 C.F.R. § 4.31, where 
the minimum schedular evaluation requires residuals and the 
schedule does not provide for a noncompensable rating, a 
noncompensable rating will be assigned where the required 
residuals are not shown.

The veteran asserts, relative to his service-connected left 
ankle disability, that he experiences problems including 
throbbing and swelling in the left ankle joint.  In this 
regard, when examined by VA in February 1995, the veteran 
related having sprained his left ankle in service.  On 
physical examination, his left ankle was free of swelling, 
deformity and instability; he exhibited an ability to 
dorsiflex the ankle to 20 degrees, and plantar flexion was 
exhibited to 40 degrees.  The pertinent examination diagnosis 
was left ankle sprain.

More recently, when examined by VA in September 1998, the 
veteran alluded to experiencing pain and swelling in his left 
ankle which, when present, inhibited his ability to walk.  On 
physical examination, the veteran was free of pain, soreness 
and swelling in his left ankle.  He exhibited an ability to 
dorsiflex the ankle to 10 degrees, and plantar flexion was 
demonstrated to 45 degrees.  There was no instability and 
strength was described as being "[e]xcellent".  Pertinent 
X-ray examination revealed "no significant bone pathology", 
and the overall examination diagnosis was residuals, sprain, 
left ankle.  

In considering the veteran's claim for an increased rating 
for his service-connected left ankle disability, the Board 
acknowledges his related above-stated contentions.  In light 
of the analysis which follows, however, the Board is 
constrained to conclude that an increased rating for his 
service-connected left ankle disability is not in order.  In 
reaching such conclusion, the Board would emphasize that 
overall motion involving his left ankle is, at most, not more 
than slightly restricted.  In this regard, the extent of 
plantar flexion shown on the September 1998 VA examination, 
to 45 degrees, is indicative of motion in such excursion 
which is unrestricted.  See 38 C.F.R. § 4.70, Plate II 
(1999).  Dorsiflexion, in turn, was shown to be full (then 
exhibited to 20 degrees) on the February 1995 VA examination, 
see id., though 10 degrees' less than full on the September 
1998 VA examination.  With overall dorsiflexion therefore 
probably representative of slight loss of motion in such 
excursion, and with unrestricted motion in the plantar 
flexion excursion, pertinent diminution in total left ankle 
motion is clearly less than 'moderate' in degree, the minimum 
extent of loss of motion necessary for the assignment of a 
compensable (i.e., 10 percent) rating under Diagnostic Code 
5271.  On assessing such consideration in conjunction with 
the above-stated provisions of 38 C.F.R. § 4.31, and in the 
absence of evidence demonstrative of the minimum necessary 
residual impairment required for the assignment of a 
compensable rating, the Board is of the opinion, even with 
consideration of the provisions of 38 C.F.R. § 4.7, that the 
veteran's presently assigned noncompensable rating for his 
service-connected left ankle disability is appropriate.

In reaching the foregoing determination, the Board is 
cognizant that a compensable rating might yet be assigned in 
consideration of the provisions of 38 C.F.R. §§ 4.40 and/or 
4.45.  In this regard, the Board has not overlooked the 
September 1998 VA examiner's remark that pertinent flare-ups 
could 'affect' the veteran's strength and endurance.  
However, such consideration, in the Board's view, is 
substantially negated by the fact that, in the course of the 
same VA examination, strength in the veteran's left ankle was 
noted to be '[e]xcellent'.  Accordingly, the Board is of the 
view that sufficient disablement, relative to the left ankle, 
as to warrant the assignment of a higher disability rating 
predicated on either 38 C.F.R. § 4.40 or 38 C.F.R. § 4.45, is 
not evident.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.7, 
4.40, 4.45 and Part 4, Diagnostic Code 5271.

Finally, with respect to each of the above-addressed claims 
for an increased rating, the Board has considered the 
discussion recently advanced by the United States Court of 
Appeals for Veterans Claims in Fenderson v. West, 12 Vet. 
App. 119 (1999), wherein it indicated that, especially when 
there was a long duration between a claimant's original claim 
for service connection and the assignment of an original 
rating, separate ("staged") ratings may be assigned with 
respect to original claims for distinct separate periods of 
time during the appeal period based on the facts found.  
However, in the appeal at bar, the duration between the 
veteran's submission of his original claim and the date on 
which the initial ratings (relative to each of the three 
latter addressed claims) was assigned was sufficiently brief 
(approximately five months) that, in the Board's view, the 
Fenderson rationale does not substantively inhere.





ORDER

Evidence of well grounded claims not having been submitted, 
the appeal for service connection for pelvis disability, 
right arm disability, right hand disability, right knee 
disability and for left knee disability is, in each instance, 
denied.

An increased rating for low back disability is denied.

An increased rating for right shoulder strain is denied.

An increased rating for left ankle sprain is denied.


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals



 

